         Case 1:18-cr-00905-LTS          Document 87 Filed 11/17/19 Page 1of1
                                                  U.S. Department of Justice

                                                     United States Att''""""'"'~··---· --·---·--·- ··
                                                     Southern District
                                                     The Silvio J Mollo Buildin1 DOCUiv1ENT
                                                     One Saint Andrew's Plaza     LECTRO'.\:ICALLy FILED
                                                                                 [·
                                                     New York, Nell' York /000    ·'        "

                                                                               , Dc;c- #: - - - - · · - - - - - -
                                                        November 17,2019.l \'.Er'.'. FD: /         f :J(:JJj_'l

BYECF
The Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:       United States v. Xian de Jiang, et al., 18 Cr. 905 (LTS)

Dear Judge Swain:

       The Government writes to request an adjournment for all defendants of the status
conference currently scheduled for Tuesday, November 19, 2019, at 2:30 p.m. The Court
previously adjourned the conference for defendants Jian Feng Wu and Xiao Yu Wang until
December 17, 2019 at 3:30 p.m., and excluded time under the Speedy Trial Act as well.

       With respect to defendant Darren Li, the Government requests that Li's next court
appearance also be adjourned until December 17, 2019 at 3:30 p.m. The Government contacted
defense counsel for Li and has yet to hear any objection to the proposed adjournment.

       With respect to defendant Shuai Sun, who filed a motion to suppress on November 8, 2019,
the Government and counsel for Sun propose the following briefing schedule for the motion:

             •   December 9, 2019: Government Opposition Brief Due
             •   December 23, 2019: Sun Reply Brief Due
             •   Week of January 13, 2020: Conference or hearing on motion, if necessary

                                                        Respectfully submitted,

                                                        GEOFFREY BERMAN
                                                        United States Attorney


                                                  By:     /f~.UZ_,,/ ~-.
                                                        Alexandra Rothman
                                                        Assistant United States Attorney
                                                        (212) 637-2580

   cc: All counsel (by ECF)
